SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

129
KA 12-00704
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

CURTIS MIDDLEBROOKS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CURTIS MIDDLEBROOKS, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered August 19, 2011. Defendant was
resentenced by imposing a term of postrelease supervision.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court